Order denying motion for an injunction pendente lite reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. On the facts disclosed, it appears that the purpose of the picketing is to force a breach of the contractual relations entered into between the plaintiff and a rival organization. Kapper, Scudder, Tompkins and Davis, JJ., concur; Lazansky, P. J., concurs in result, being of opinion that on the papers before the court the good faith of the defendant union in its attitude toward the contract between the plaintiff and other unions is questionable. To decide this requires a trial. In the meantime picketing should be stayed.